Citation Nr: 1100322	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from September 1986 to 
August 1990 and from June 1991 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Clarification of Issue on Appeal

Initially, the Board notes the Veteran's claim of service 
connection for migraine headaches was previously denied by an 
unappealed RO decision dated June 1999, based on a review of 
partial service treatment records.  However, subsequent to this 
rating decision, additional pertinent service treatment records 
were associated with the claims folder.  As these records were 
not part of the claims file at the time of the January 1999 
denial, the Veteran's claim of service connection for migraine 
headaches will be reconsidered notwithstanding the requirement 
that new and material evidence be submitted.  See 38 C.F.R. 
§ 3.156(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for migraine headaches.  
Specifically, he asserts that he began suffering from migraine 
headaches during his active service, and continues to suffer from 
the disorder.

During the development of the Veteran's claim, he was provided a 
VA examination in December 2004.  Prior to physically examining 
the Veteran, the VA examiner reviewed the claims folder, 
including service treatment records, and noted the Veteran's in-
service complaints of headaches.  The examiner opined that the 
Veteran's current migraine headaches are not related to active 
service, as their onset was after discharge from active duty.  
Upon review of the VA examination report, the Board observes the 
examiner based the negative opinion, at least in part, on the 
Veteran denying frequent headaches upon service separation.  
However, in reviewing the Veteran's service treatment records, 
the Board observes there is no separation examination of record 
following his second period of active duty.  Rather, the most 
recent separation examination of record is dated March 1990.  The 
Board further observes the Veteran did not complain of migraine 
headaches until his second period of service in June through 
December 1991, and a November 1991 medical record and Statement 
of Medical Examination and Duty Status each indicate the Veteran 
began suffering from bi-monthly headaches in July 1991, rendering 
a diagnosis of common migraine headaches.

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As the December 2004 VA examination report 
is, at least in part, based on the Veteran having denied 
headaches upon separation from service, which as described above 
is not supported by the record , the Board finds that a remand, 
unfortunately with further delay in adjudicating the Veteran's 
claim, is necessary to provide him with another VA examination to 
determine the etiology of his currently diagnosed migraine 
headaches.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the nature 
and etiology of any current migraine 
headaches.  The claims file, including 
this REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  The examination should 
include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and examining 
the Veteran, the examiner should offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any current migraine 
headaches are etiologically related to the 
Veteran's active service.  

A detailed rationale should be provided 
for all opinions.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


